Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the claims overcame the objections to the claims made in the previous Office Action.
The amendment to the claims overcame the rejections under 35 U.S.C. 112, made in the previous Office Action.

Response to Amendment
Applicant’s arguments, filed 3/11/2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lim US 2008/0309164 (hereinafter Lim) in view of Osann US 2003/0050737 (hereinafter Osann).

Regarding claim 1, Lim teaches: smart electricity monitor comprising:
a housing (Fig. 1);
a power switch disposed on the housing (Fig.1, Fig. 2 - - PSW is a power switch);
an AC/DC converter disposed within the housing (Fig. 2, [0040] - - DC power supply converts AC to DC);
a power cord extending from the housing and terminating in a plug configured to engage with an AC outlet, the power cord electrically connected, within the housing, to the power switch and the AC/DC converter, the power switch and the AC/DC converter being electrically connected in parallel (Fig.1, Fig. 2 - - the power cord connected to PSW and DC power supply);

a communication module disposed within the housing and configured to communicate wirelessly in an ad hoc network, the module being in electrical communication with an AC current sensor and the relay circuit, and wherein the module are all electrically connected in parallel to the AC/DC converter to receive DC power therefrom (Fig. 2, [0042] - - the combination of RF transmitting and receiving unit and the controller is a communication module; the controller communicates with current sensor and relays; the DC power supply provides power to all DC components).

But Lim does not explicitly teach: 
a heat sensor disposed on the housing;
a motion sensor disposed on the housing; 

However, Osann teaches:
a heat sensor disposed on the housing (Fig. 14 - - power strip with a temperature sensor);
a motion sensor disposed on the housing (Fig. 22, [0144] - - motion detector; a person of ordinary skill in the art would add a motion detector in a power strip similar to 

Lim and Osann are analogous art because they are from the same field of endeavor.  They all relate to power strip.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above smart electricity monitor, as taught by Lim, and incorporating a motion sensor and heat sensor disposed on the housing, as taught by Osann.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide a thorough picture of temperature and motion within the building, as suggested by Osann ([0106]).

Regarding claim 5, the combination of Lim and Osann teaches all the limitations of the base claims as outlined above. 

Lim further teaches: an on/off switch to manually enable and disable the ability of the communication module to communicate wirelessly (Fig. 1, Fig. 2 - - the power switch turn on/off the power to the DC power supply, thus it disable and enable the wireless communication).

Regarding claim 6, the combination of Lim and Osann teaches all the limitations of the base claims as outlined above. 

Lim further teaches: the communication module includes a radio transceiver (Fig. 2, [0040] - - RF transmitting and receiving unit).

Regarding claim 8, the combination of Lim and Osann teaches all the limitations of the base claims as outlined above. 

Osann further teaches: the communication module is configured to wirelessly communicate data produced by the heat sensor and the motion sensor to a server across the ad hoc network (Abstract, [0025] - - information which including sensor data is communicated to a PC; [0108] - - EMAC interfaces with a portable computer wirelessly).

Lim and Osann are combinable for the same rationale as set forth.

Regarding claim 9, the combination of Lim and Osann teaches all the limitations of the base claims as outlined above. 

Lim further teaches: the communication module is configured to wirelessly receive a control signal across the ad hoc network, and to control the relay circuit to electrically disconnect one of the plurality of AC power outlets from the protection circuit . 

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lim US 2008/0309164 (hereinafter Lim) in view of Osann US 2003/0050737 (hereinafter Osann) and further in view of Payne et al. US 2019/0073884 (hereinafter Payne).

Regarding claim 2, the combination of Lim and Osann teaches all the limitations of the base claims as outlined above. 

But the combination of Lim and Osann does not explicitly teach: 
the housing further comprises adhesive pads.

However, Payne teaches:
the housing further comprises adhesive pads (Fig. 1B, [0104] - - adhesive pad is placed on the bottom cover of the power strip); 

Lim, Osann and Payne are analogous art because they are from the same field of endeavor.  They all relate to power strip.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electricity  Lim and Osann, and incorporating a power strip housing comprises adhesive pads, as taught by Payne.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve mounting of the power strip, as suggested by Payne ([0104]).

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lim US 2008/0309164 (hereinafter Lim) in view of Osann US 2003/0050737 (hereinafter Osann) and further in view of Molnar et al. US 6,731,024 (hereinafter Molnar).

Regarding claim 3, the combination of Lim and Osann teaches all the limitations of the base claims as outlined above. 

But the combination of Lim and Osann does not explicitly teach: 
the plurality of AC power outlets and the power switch are disposed on a top surface of the housing and the motion sensor and heat sensor are disposed on another surface of the housing.

However, Molnar teaches: the plurality of AC power outlets and the power switch are disposed on a top surface of the housing and the motion sensor and heat sensor are disposed on another surface of the housing (Fig. 1, Fig. 2, C3, L51-52 - - motion sensor unit 60 on top of housing which is on a different surface of the outlets.  In 

Lim, Osann and Molnar are analogous art because they are from the same field of endeavor.  They all relate to power strip.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electricity monitor, as taught by the combination of Lim and Osann, and incorporating sensor is on different surface of the outlets, as taught by Molnar.  

One of ordinary skill in the art would have been motivated to do this modification in order to arrange all of the features the power strip, as suggested by Molnar (C3, L51-52).

Claims 4, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lim US 2008/0309164 (hereinafter Lim) in view of Osann US 2003/0050737 (hereinafter Osann) and further in view of Jonsson et al. US 2012/0060044 (hereinafter Jonsson).

Regarding claim 4, the combination of Lim and Osann teaches all the limitations of the base claims as outlined above. 

But the combination of Lim and Osann does not explicitly teach: 


However, Jonsson teaches: the communication module is configured to communicate wirelessly using the Zigbee communication protocol ([0027] - - wireless, Zigbee).

Lim, Osann and Jonsson are analogous art because they are from the same field of endeavor.  They all relate to power strip.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electricity monitor, as taught by the combination of Lim and Osann, and incorporating Zigbee communication protocol, as taught by Jonsson.  

One of ordinary skill in the art would have been motivated to do this modification in order to exchange data within a local network, as suggested by Jonsson ([0027]).

Regarding claim 10, the combination of Lim and Osann teaches all the limitations of the base claims as outlined above. 

But the combination of Lim and Osann does not explicitly teach: 
the communication module is identified by a unique MAC address.

However, Jonsson teaches: the communication module is identified by a unique MAC address ([0102] - - the MAC address of the processor in the power node).

Lim, Osann and Jonsson are analogous art because they are from the same field of endeavor.  They all relate to power strip.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electricity monitor, as taught by the combination of Lim and Osann, and incorporating MAC address, as taught by Jonsson.  

One of ordinary skill in the art would have been motivated to do this modification in order to exchange data within a local network, as suggested by Jonsson ([0027]).

Regarding claim 11, the combination of Lim and Osann teaches all the limitations of the base claims as outlined above. 

Lim further teaches: a current sensor disposed in series between the relay circuit and the protection circuit (Fig. 2 – current detector).

But the combination of Lim and Osann does not explicitly teach: 


However, Jonsson teaches:
a current sensor in electrical communication with the communication module, the communication module being configured to receive data from the current sensor and to wirelessly communicate said data to a server across the ad hoc network ([0067] - - a user device receives data from the power analyzer via the network 107; user device is a server; [0037] - - power analyzer data includes current sensing data).

Lim, Osann and Jonsson are analogous art because they are from the same field of endeavor.  They all relate to power strip.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electricity monitor, as taught by the combination of Lim and Osann, and incorporating communicating data to a server, as taught by Jonsson.  

One of ordinary skill in the art would have been motivated to do this modification in order to exchange data within a local network, as suggested by Jonsson.
Claims 12 – 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. US 2012/0060044 (hereinafter Jonsson) in view of Lim US 2008/0309164 (hereinafter Lim).

Regarding claim 12, Jonsson teaches: a system comprising:
a controller including a server and a database (Fig. 1C, [0032], [0033] - - the combination of user device and data center is a controller; [0029] - - user device is a computer which issues commands, user device maps to a server;);
a gateway in communication with the controller over a secure connection, the gateway including a coordinator (Fig. 1C, [0028]-[0033] - - the combination of host gateway 108, host gateway 190 and network manager 106 is a gateway; [0031] - - the network manager includes a coordinator; [0028] - - the power line communication is a secure connection);
a network of power strips in wireless communication with the coordinator of the gateway, each power strip including a power switch in electrical communication with a plurality of AC power outlets (Fig. 1C, [0027] - - a system includes one or more power nodes; power nodes are power strips; network 107 is wireless network; Fig. 2A - - power strip includes a power switch to control the outlets);
at least one of a heat sensor and a motion sensor  ([0061] - - temperature sensor 218 is a heat sensor),
a communication module configured to wirelessly communicate with the server, across the network of power strips, to send data produced by the heat sensor to the server (Fig. 1C, [0027] - - communication and control means 132 is a communication 
to receive a control signal from the server and to control the relay circuit to electrically disconnect one of the plurality of AC power outlets from the power switch in response to the control signal ([0055] - - user device enable the user to interrupt power to an appliance; [0103] - - receive commands to turn power on or off at the particular power socket).

But Jonsson does not explicitly teach: 
a relay circuit in electrical communication between the power switch and the plurality of AC power outlets, the relay circuit being controllable to individually electrically connect and disconnect each of the AC power outlets from the power switch;

However, Lim teaches:
a relay circuit in electrical communication between the power switch and the plurality of AC power outlets, the relay circuit being controllable to individually electrically connect and disconnect each of the AC power outlets from the power switch (Fig. 2, [0038] - - relays RL1 to RL6 corresponding to sockets C1-C6; PSW is a power switch);

Jonsson and Lim are analogous art because they are from the same field of endeavor.  They all relate to power strip.

Jonsson, and incorporating relays to individually connect/disconnect outlets, as taught by Lim.  

One of ordinary skill in the art would have been motivated to do this modification in order to control individual outlets remotely, as suggested by Lim ([0005]).

Regarding claim 13, the combination of Jonsson and Lim teaches all the limitations of the base claims as outlined above. 

Jonsson further teaches: each power strip further comprises an AC current sensor disposed in series between the power switch and the relay circuit and in electrical communication with the communication module, wherein the communication module is configured to receive data from the current sensor and to wirelessly communicate said data to the server across the network ([0049] - - current sensor 304; [0067] - - a user device receives data from the power analyzer via the network 107; user device is a server; [0037] - - power analyzer data includes current sensing data).

Regarding claim 14, the combination of Jonsson and Lim teaches all the limitations of the base claims as outlined above. 

Jonsson further teaches: the network is an ad hoc network ([0027] - - wireless such as 802.11 is an ad hoc network; Zigbee is an ad hoc network).

Regarding claim 16, the combination of Jonsson and Lim teaches all the limitations of the base claims as outlined above. 

Jonsson further teaches: the communication modules of the plurality of power strips are configured to wirelessly communicate over the ad hoc network using the Zigbee communication protocol ([0027] - - the communication block wirelessly communicates over the network, Zigbee protocol).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. US 2012/0060044 (hereinafter Jonsson) in view of Lim US 2008/0309164 (hereinafter Lim) and further in view of Katru et al. US 2011/0266869 (hereinafter Katru).

Regarding claim 15, the combination of Jonsson and Lim teaches all the limitations of the base claims as outlined above. 

Jonsson further teaches: a communication module of one of the power strips of the network of power strips is in wireless communication with the coordinator of the gateway ([0027] - - communication and control means 132 is a communication module, 

But the combination of Jonsson and Lim does not explicitly teach: 
the communication module of the one of the power strips is in further wireless communication with a communication module of one other of the power strips of the network of power strips.

However, Katru teaches:
the communication module of the one of the power strips is in further wireless communication with a communication module of one other of the power strips of the network of power strips ([0039] - - multiple power strips communicate to each other); 

Jonsson, Lim and Katru are analogous art because they are from the same field of endeavor.  They all relate to power strip.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by the combination of Jonsson and Lim, and incorporating power strips communicating to each other, as taught by Katru.  

Katru ([0039]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. US 2012/0060044 (hereinafter Jonsson) in view of Lim US 2008/0309164 (hereinafter Lim)  and further in view of Sellers et al. US 2014/0068486 (hereinafter Sellers).

Regarding claim 17, the combination of Jonsson and Lim teaches all the limitations of the base claims as outlined above. 

Jonsson further teaches: the secure connection is over the Internet ([0068] - - internet);

But the combination of Jonsson and Lim does not explicitly teach: 
employs Hypertext Transfer Protocol Secure (HTTPS).

However, Sellers teaches:
employs Hypertext Transfer Protocol Secure (HTTPS) ([0016] - - HTTPS); 

Jonsson, Molnar and Lim are analogous art because they are from the same field of endeavor.  They all relate to power strip.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by the combination of Jonsson and Lim, and incorporating HTTPS, as taught by Sellers.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve communication, as suggested by Sellers ([0016]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116